DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite, “pyrrolidone type” and “DBU type,” The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HORNIG (U.S. Publication No. 2009/0270549, hereinafter HORNIG) in view of FORGUE et al. (U.S. Publication No. 2012/0088887, hereinafter FORGUE).
Regarding claims 1, 3, 5, 7-13, 16, and 17, HORNIG teaches crosslinking agent for ethylene acrylate (AEM) and polyacrylate (ACM) elastomers comprises a diamine crosslinker, an accelerator selected from the 1,8-diazabicylco-5,4,0-undec-7-ene (DBU), and a moderator of the pyrrolidone type (Abstract; [0014-0018]). The pyrrolidone is selected from N-methylpyrrolidone or polyvinylpyrrolidone (PVP) [0020]. Examples of diamine crosslinker includes hexamethylene diamine, carbamate, N,N-dicinnamylide diamine carbamate, 4,4-diaminodicyclohexylmethane, m-xylene diamine, 4,4-diaminodiphenylmethane, 4,4-diaminodiphenyl ether, 2,2-bis[4-(4-amino-phenoxy)phenyl]propane and 
The diamine crosslinker is in the amount of 0.8 phr to 3 phr, in a preferred embodiment the amount of accelerator is approximately 1 phr to approximately 2.5 phr (Tables 1 and 3, [0024, 0040, and 0046]). The crosslinking agent comprises ACM, AEM, and a mixture of ACM and AEM elastomers may be optionally used [0027]. The crosslinked elastomers composition further comprises fillers [0029], fillers including carbon black in the amount of 54 parts, 56 parts, and 75 parts  (Tables 1, 3, and 5). The elastomeric materials that can be made with the crosslinking agent are seals and gaskets such as oil sump gaskets and seals in the area of intake manifolds and exhaust gas recirculations to dynamically stressed sealing elements such as, for example, piston sealing rings (i.e., bonded piston seals) [0005].
However, HORNIG does not teach a secondary aliphatic amine and/or a tertiary aliphatic amine and wherein the secondary amine is a secondary fatty acid alkyl amine. 
In the same field of endeavor of accelerator composition for elastomer [0015], FORGUE teaches an accelerator agent for crosslinkable elastomers wherein the accelerator agent is blend of an aldehyde-amine condensation product and an aliphatic amine. An example of aliphatic amine is a mixture of high molecular weight fatty amines derived from natural sources dialkyl secondary amines such as dicocoalkylamine (“DCAA”), bis(hydrogenated tallow alkyl)amine (“BHTAA”) and etc. [0011 and 0012]. The accelerator blend is present in the elastomer composition at up to 1-10 phr [0014]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the accelerator agent (i.e., aliphatic amine) of FORGUE with the elastomer compositions of HORNIG for its art recognized function (i.e., accelerating the crosslinking of the rubber composition). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).

Claims 2, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HORNIG (U.S. Publication No. 2009/0270549, hereinafter HORNIG) in view of FORGUE et al. (U.S. Publication No. 2012/0088887, hereinafter FORGUE) in further view of WOLFF et al. (U.S. Patent No. 4,229,333, hereinafter WOLFF).
Regarding claims 2, 6, and 19, the combined disclosures of HORNIG and FORGUE substantially teach the present invention, see paragraphs 8-11 above. 
 However, the combined disclosures fail to teach wherein the composition additionally comprises an aldehydic amine. 
In the same field of a crosslinkable rubber mixtures, WOLFF teaches the composition comprises vulcanization accelerators include aldehydeamine accelerators including saturated with unsaturated aliphatic aldehyde reaction products with ammonia, aliphatic or aromatic amines, for example butyraldehyde-aniline and butyraldehyde-butylamine (Col. 5, lines 11-15). The amount of vulcanization accelerator present is from 0.02 to 10 parts (Col. 1, lines 65-67). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the aldehydeamine accelerators of WOLFF with the elastomer compositions of HORNIG and FORGUE for the benefit of increasing/accelerating the crosslinking of the elastomer in the elastomer compositions. It is prima facie obvious to combine two compositions each of which is taught 
With regard to claim 2, HORNIG teaches the amount of 1,8-diazabicylco-5,4,0-undec-7-ene (DBU) is in the amount of 2.5 phr (Examples 3 and 4), 3.5 phr (Examples 5 and 6), and 4.5 phr (Examples 7-9) (Table 3; [0040]) and FORGUE teaches secondary amines such as dicocoalkylamine (“DCAA”), bis(hydrogenated tallow alkyl)amine (“BHTAA”) and etc. [0011 and 0012]. The accelerator blend is present in the elastomer composition at up to 1-10 phr [0014] which is within the claimed range. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I.
Regarding claim 19, HORNIG teaches the amount of 1,8-diazabicylco-5,4,0-undec-7-ene (DBU) is in the amount of 2.5 phr (Examples 3 and 4), 3.5 phr (Examples 5 and 6), and 4.5 phr (Examples 7-9) (Table 3; [0040]) and FORGUE teaches secondary amines such as dicocoalkylamine (“DCAA”), bis(hydrogenated tallow alkyl)amine (“BHTAA”) and etc. [0011 and 0012]. The accelerator blend is present in the elastomer composition at up to 1-10 phr [0014], and WOLFF teaches the composition comprises vulcanization accelerators include aldehydeamine accelerators including saturated with .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HORNIG (U.S. Publication No. 2009/0270549, hereinafter HORNIG) in view of FORGUE et al. (U.S. Publication No. 2012/0088887, hereinafter FORGUE) in further view of BAIN et al. (U.S. Publication No. 3,635,480, hereinafter BAIN).
Regarding claims 14 and 15, the combined disclosures of HORNIG and FORGUE substantially teaches the present invention, see paragraphs 8-11 above. More specifically, HORNIG the elastomeric materials that can be made with the crosslinking agent are seals and gaskets such as oil sump gaskets 
However, the combined disclosures do not teach the gasket comprises a support on which the elastomer gasket element is arranged (claim 14) and wherein the gasket comprises a support which is partially or entirely enclosed by the elastomer gasket element (claim 15). 
In the same field of endeavor of seals and gaskets, BAIN teaches Fig.1 which includes a resilient member 11 of elastomeric material is attached to a plate (which reads on the elastomer gasket element) 12 of rigid material such as metal or hard plastic (which reads on the support for the elastomer gasket as claimed). 
Given HORNIG teaches elastomeric sealing elements [0038] and FORGUE teaches an elastomer product (Claim 10), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to the same structure as taught in BAIN. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over HORNIG (U.S. Publication No. 2009/0270549, hereinafter HORNIG) in view of FORGUE et al. (U.S. Publication No. 2012/0088887, hereinafter FORGUE) in further view of BOCK et al. (U.S. Publication No. 2005/0067791, hereinafter BOCK).
Regarding claim 18, the combined disclosures of HORNIG and FORGUE substantially teaches the present invention, see paragraphs 8-11 above. More specifically, HORNIG the elastomeric materials that can be made with the crosslinking agent are seals and gaskets such as oil sump gaskets and seals in the area of intake manifolds and exhaust gas recirculations to dynamically stressed sealing elements such as, for example, piston sealing rings (i.e., bonded piston seals) [0005].
However, the combined disclosures do not teach a fuel line produced using an elastomer material. 
In the same field of endeavor of gaskets, BOCK teaches sealing element for sealing quick couplers of fuel lines wherein the sealing element comprises a supporting section which is made at least in part from an elastic material (Abstract; [0001, 0024, 0067]; claim 15).
Given HORNIG teaches elastomeric sealing elements [0038] and FORGUE teaches an elastomer product (Claim 10), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have produced a gasket for fuel lines as taught in BOCK. 
Response to Arguments
Applicant's arguments and Declaration filed 12/22/2021 have been fully considered. The Office Action mailed 07/06/2021 has been modified in view of the current amendments as discussed above. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763